DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Regarding claim 7, line 3: the following claim limitations of “…disposed on the anti-interference layer…” should be corrected to “…disposed on an anti-interference layer…”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “… control module unlocks the screen of the display device by recognizing the light signal” as in claims 5, 12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "and then the light reflected by the fingerprint reaches the light sensing layer as a light signal" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites “the light source layer generates light, and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint” wherein when the claim further recites “then the light reflected by the fingerprint reaches the light sensing layer as a light signal” it is not the light reflected by the fingerprint reaches the light sensing layer as a light signal" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Claim 12 recites “the light source layer generates light, and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint” wherein when the claim further recites “then the light reflected by the fingerprint reaches the light sensing layer as a light signal” it is not clear which reflected light the claim is referring to, thus rendering the claim indefinite. Claim 15 recites the limitation "and then the light reflected by the fingerprint reaches the light sensing layer as a light signal" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites “the light source layer generates light, and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint” wherein when the claim further recites “then the light reflected by the fingerprint reaches the light sensing layer as a light signal” it is not clear which reflected the light the claim is referring to because both the lights will be reflected and it is not clear as to which light reaches the light sensing layer, thus rendering the claim indefinite.
Claim limitation “control module unlocks the screen of the display device by recognizing the light signal” as in claim 5, 12 and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification as originally filed shows “control module” as a black box in Fig 2 and throughout the specification 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2019/0013368) in view of Hu et al. (2020/0160023).

Regarding claim 1, Chung teaches a display device (OLED panel 1000; Fig 2; Fig 3) with a screen fingerprint recognition function (230; Fig 1A; Fig 1B; para [0026] The NIR light sensor stack may be configured to detect a fingerprint, an iris, or face image), comprising: a light sensing layer (Fig 1A; NIR detector; Fig 1B; Fig 2; Fig 3) configured to sense a fingerprint (para [0066] NIR detector 220 for improving ("configured to improve") biometric recognition efficiency.); a light source layer (Fig 1A; Fig 1B; Fig 2; Fig 3; an NIR organic emitter 210), configured to generate light (para [0061] embedded with a near-infrared organic photosensor 230); an image display module (para [0062] Referring to FIGS. 1A-1B and FIG. 2, an OLED panel 1000 embedded with a near-infrared organic photosensor 230 according to some example embodiments is a stack-type panel including a near infrared (NIR) organic photosensor stack 200 stacked under an OLED stack 300. As shown in at least FIG. 2, the OLED panel 1000 may include a substrate 110, an OLED stack 300 on the substrate, and an NIR organic photosensor stack 200 on the substrate 110, where the NIR organic photosensor stack 200 ("NIR light sensor stack"), as shown in FIG. 2, may be between the substrate 110 and the OLED stack 300), disposed on the light source layer (Fig 1B), configured to generate light to display an image (para [0069] The OLED stack 300 is a region of a device that is configured to display an image. Accordingly, the OLED stack 300 may be configured to emit visible light (e.g., light in a visible wavelength spectrum).); wherein the light source layer comprises an infrared light source (para [0022] The NIR emitter may be an NIR organic photodiode that is configured to emit NIR light of a wavelength spectrum of about 800 nm to about 1500 nm.), and the light sensing layer comprises an infrared light receiver (para [0024] The NIR detector may be an NIR organic photodiode that is configured to absorb NIR light of a wavelength spectrum of about 800 nm to about 1500 nm).

Hu teaches a display device with screen fingerprint recognition function, comprising: a light sensing layer (11; Fig 4), disposed on a light source layer (12; Fig 4); and an anti-interference layer (Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10.), disposed on the image display module (Fig 4; Fig 6), configured to prevent ambient light interference (Note: claimed “configured to prevent ambient light interference” is interpreted as intended use type of claim limitation.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where the fingerprint detector is located, so as to prevent the fingerprint detector from receiving both the light reflected by the ridge and the light reflected by the valley, thereby improving the fingerprint identification accuracy (Hu : para [0137]).
Chung and Hu fails to explicitly teach, light source layer, disposed on the light sensing layer; as claimed.
However, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have changed/rearranged/switched the position of light 
2144.04    Legal Precedent as Source of Supporting Rationale
VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 3, Chung teaches the display device with the screen fingerprint recognition function as explained for claim 1 above.
Chung fails to teach, wherein the anti-interference layer is a polarizer; as claimed.
Hu teaches the display device with the screen fingerprint recognition function, wherein the anti-interference layer is a polarizer (Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-

Regarding claim 4, Chung teaches the display device with the screen fingerprint recognition function as explained for claim 1 above.
Chung fails to teach wherein the image display module comprises: a substrate disposed on the light source layer; a thin film transistor layer disposed on the substrate; and 11an organic light emitting diode layer, disposed on the thin film transistor layer, configured to emit light to display an image in response to a control of the thin film transistor layer; as claimed.
Hu teaches the display device with the screen fingerprint recognition function, wherein the image display module comprises: a substrate (102; Fig 3) disposed on the light source layer; a thin film transistor layer (Fig 3; para [0076] the display driving unit 124 may include a first thin film transistor) disposed on the substrate (Fig 3); and 11an organic light emitting diode layer (122; Fig 3), disposed on the thin film transistor layer (Fig 3), configured to emit light to display an image in response to a control of the thin film transistor layer (para [0074] The display unit 12 may include an organic light emitting unit 122 and a display driving unit 124 which is electrically coupled to the organic light emitting unit 122 and configured to drive the organic light emitting unit 122 to perform light emitting display).


Regarding claim 6, Chung teaches a display device (OLED panel 1000; Fig 2; Fig 3) with a screen fingerprint recognition function (230; Fig 1A; Fig 1B; para [0026] The NIR light sensor stack may be configured to detect a fingerprint, an iris, or face image), comprising: a light sensing layer (Fig 1A; NIR detector; Fig 1B; Fig 2; Fig 3) configured to sense a fingerprint (para [0066] NIR detector 220 for improving ("configured to improve") biometric recognition efficiency.); a light source layer (Fig 1A; Fig 1B; Fig 2; Fig 3; an NIR organic emitter 210), configured to generate light (para [0061] embedded with a near-infrared organic photosensor 230); an image display module (para [0062] Referring to FIGS. 1A-1B and FIG. 2, an OLED panel 1000 embedded with a near-infrared organic photosensor 230 according to some example embodiments is a stack-type panel including a near infrared (NIR) organic photosensor stack 200 stacked under an OLED stack 300. As shown in at least FIG. 2, the OLED panel 1000 may include a substrate 110, an OLED stack 300 on the substrate, and an NIR organic photosensor stack 200 on the substrate 110, where the NIR organic photosensor stack 200 ("NIR light sensor stack"), as shown in FIG. 2, may be between the substrate 110 and the OLED stack 300), disposed on the light source layer (Fig 1B), configured to generate light to display an image (para [0069] The OLED stack 300 is a region of a device that is configured to display an image. Accordingly, the OLED stack 300 may be configured to emit visible light (e.g., light in a visible wavelength spectrum).).
Chung fails to teach, light source layer, disposed on the light sensing layer; as claimed.
Hu teaches a display device with screen fingerprint recognition function, comprising: a light sensing layer (11; Fig 4), disposed on a light source layer (12; Fig 4). 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where the fingerprint detector is located, so as to prevent the fingerprint detector from receiving both the light reflected by the ridge and the light reflected by the valley, thereby improving the fingerprint identification accuracy (Hu: para [0137]).
Chung and Hu fails to explicitly teach, light source layer, disposed on the light sensing layer; as claimed.
However, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have changed/rearranged/switched the position of light source layer and light sensing layer, which is an alternative arrangement to yield predictable results of performing fingerprint sensing.

VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 8, Chung teaches the display device as explained for claim 6 above.
Chung fails to teach, an anti-interference layer, disposed on the image display module, configured to prevent ambient light interference; as claimed.
Hu teaches the display device with screen fingerprint recognition function, further comprising: an anti-interference layer (Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10.), disposed on the image display module (Fig 4; Fig 6), configured to prevent ambient light interference (Note: claimed “configured to prevent ambient light interference” is interpreted as intended use type of claim limitation.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-

Regarding claim 10, Chung teaches the display device with the screen fingerprint recognition function as explained for claim 8 above.
Chung fails to teach, wherein the anti-interference layer is a polarizer; as claimed.
Hu teaches the display device with the screen fingerprint recognition function, wherein the anti-interference layer is a polarizer (Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where the fingerprint detector is located, so as to prevent the fingerprint detector from receiving both the light reflected by the ridge and the light reflected by the valley, thereby improving the fingerprint identification accuracy (Hu : para [0137]).


Chung fails to teach wherein the image display module comprises: a substrate disposed on the light source layer; a thin film transistor layer disposed on the substrate; and 11an organic light emitting diode layer, disposed on the thin film transistor layer, configured to emit light to display an image in response to a control of the thin film transistor layer; as claimed.
Hu teaches the display device with the screen fingerprint recognition function, wherein the image display module comprises: a substrate (102; Fig 3) disposed on the light source layer; a thin film transistor layer (Fig 3; para [0076] the display driving unit 124 may include a first thin film transistor) disposed on the substrate (Fig 3); and 11an organic light emitting diode layer (122; Fig 3), disposed on the thin film transistor layer (Fig 3), configured to emit light to display an image in response to a control of the thin film transistor layer (para [0074] The display unit 12 may include an organic light emitting unit 122 and a display driving unit 124 which is electrically coupled to the organic light emitting unit 122 and configured to drive the organic light emitting unit 122 to perform light emitting display).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where the fingerprint detector is located, so as to prevent the fingerprint detector from 

Regarding claim 13, Chung teaches an electronic device, comprising a display device (OLED panel 1000; Fig 2; Fig 3) with a screen fingerprint recognition function (230; Fig 1A; Fig 1B; para [0026] The NIR light sensor stack may be configured to detect a fingerprint, an iris, or face image), wherein the display device with the screen fingerprint recognition function comprises: a light sensing layer (Fig 1A; NIR detector; Fig 1B; Fig 2; Fig 3) configured to sense a fingerprint (para [0066] NIR detector 220 for improving ("configured to improve") biometric recognition efficiency.); a light source layer (Fig 1A; Fig 1B; Fig 2; Fig 3; an NIR organic emitter 210), configured to generate light (para [0061] embedded with a near-infrared organic photosensor 230); an image display module (para [0062] Referring to FIGS. 1A-1B and FIG. 2, an OLED panel 1000 embedded with a near-infrared organic photosensor 230 according to some example embodiments is a stack-type panel including a near infrared (NIR) organic photosensor stack 200 stacked under an OLED stack 300. As shown in at least FIG. 2, the OLED panel 1000 may include a substrate 110, an OLED stack 300 on the substrate, and an NIR organic photosensor stack 200 on the substrate 110, where the NIR organic photosensor stack 200 ("NIR light sensor stack"), as shown in FIG. 2, may be between the substrate 110 and the OLED stack 300), disposed on the light source layer (Fig 1B), configured to generate light to display an image (para [0069] The OLED stack 300 is a region of a device that is configured to display an image. Accordingly, the OLED stack 300 may be configured to emit visible light (e.g., light in a visible wavelength spectrum).).
Chung fails to teach, light source layer, disposed on the light sensing layer; as claimed.
Hu teaches a display device with screen fingerprint recognition function, comprising: a light sensing layer (11; Fig 4), disposed on a light source layer (12; Fig 4). 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where the fingerprint detector is located, so as to prevent the fingerprint detector from receiving both the light reflected by the ridge and the light reflected by the valley, thereby improving the fingerprint identification accuracy (Hu: para [0137]).
Chung and Hu fails to explicitly teach, light source layer, disposed on the light sensing layer; as claimed.
However, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have changed/rearranged/switched the position of light source layer and light sensing layer, which is an alternative arrangement to yield predictable results of performing fingerprint sensing.
2144.04    Legal Precedent as Source of Supporting Rationale
VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts


Regarding claim 14, Chung teaches the electronic device as explained for claim 13 above.
Chung fails to teach, an anti-interference layer, disposed on the image display module, configured to prevent ambient light interference; as claimed.
Hu teaches the display device with screen fingerprint recognition function, further comprising: an anti-interference layer (Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10.), disposed on the image display module (Fig 4; Fig 6), configured to prevent ambient light interference (Note: claimed “configured to prevent ambient light interference” is interpreted as intended use type of claim limitation.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where .

Claims 2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2019/0013368) in view of Hu et al. (2020/0160023) as applied to claim 1 and 6 above, and further in view of Seo et al. (2019/0087630).

Regarding claim 2, Chung teaches the display device with the screen fingerprint recognition function according to claim 1, further comprising: a cover plate (Fig 2; para [0064] the cover glass 450), configured to protect the light sensing layer, the light source layer, the image display module (Fig 2).
Chung and Hu fails to teach the cover plate, disposed on the anti-interference layer, configured to protect the anti-interference layer; as claimed.
Seo teaches a display device comprising a cover plate (180; Fig 1B), disposed on an anti-interference layer (160; Fig 1B), configured to protect image display module, and the anti-interference layer (Fig 1B; para [0055] The cover glass 180 may be disposed above the fourth adhesive layer 170. The cover glass 180 is a component which is located at an upper portion of the display device 100 to protect the display device 100. The cover glass 180 may be formed of a tempered glass. The cover glass 180 may be excluded in some embodiments of the present disclosure).


Regarding claim 7, Chung teaches the display device with the screen fingerprint recognition function according to claim 6, further comprising: a cover plate (Fig 2; para [0064] the cover glass 450), configured to protect the light sensing layer, the light source layer, the image display module (Fig 2).
Chung and Hu fails to teach the cover plate, disposed on the anti-interference layer, configured to protect the anti-interference layer; as claimed.
Seo teaches a display device comprising a cover plate (180; Fig 1B), disposed on an anti-interference layer (160; Fig 1B), configured to protect image display module, and the anti-interference layer (Fig 1B; para [0055] The cover glass 180 may be disposed above the fourth adhesive layer 170. The cover glass 180 is a component which is located at an upper portion of the display device 100 to protect the display device 100. The cover glass 180 may be formed of a tempered glass. The cover glass 180 may be excluded in some embodiments of the present disclosure).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Hu with the teachings of Seo, because providing such tempered glass arrangement on top provides protection and thus extending the life of the device.

Regarding claim 9, Chung teaches the display device with the screen fingerprint recognition function according to claim 8, further comprising: a cover plate (Fig 2; para [0064] the cover glass 450), configured to protect the light sensing layer, the light source layer, the image display module (Fig 2).
Chung and Hu fails to teach the cover plate, disposed on the anti-interference layer, configured to protect the anti-interference layer; as claimed.
Seo teaches a display device comprising a cover plate (180; Fig 1B), disposed on an anti-interference layer (160; Fig 1B), configured to protect image display module, and the anti-interference layer (Fig 1B; para [0055] The cover glass 180 may be disposed above the fourth adhesive layer 170. The cover glass 180 is a component which is located at an upper portion of the display device 100 to protect the display device 100. The cover glass 180 may be formed of a tempered glass. The cover glass 180 may be excluded in some embodiments of the present disclosure).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Hu with the teachings of Seo, because providing such tempered glass arrangement on top provides protection and thus extending the life of the device.

Claims 5, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2019/0013368) in view of Hu et al. (2020/0160023) as applied to claims 1, 6 and 13 above, and further in view of Choi et al. (2019/0354226).

Regarding claim 5, Chung and Hu teaches the display device with the screen fingerprint recognition function as explained for claim 1 above. Chung further teaches the display device wherein when the light source layer generates light, and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint, and then the light reflected by the fingerprint reaches the light sensing layer as a light signal, and then the light signal sensed by the light sensing layer is transmitted to a control module (para [0102] processor 1220) of the display device, and then the control module performs biometric recognition by recognizing the light signal (para [0102] The processor 1220 may execute the stored program of instructions to perform one or more functions, including implementing the biometric recognition of an individual based on processing electrical signals received from the NIR light sensor as described herein (e.g., to detect a fingerprint, an iris, or face image). The processor 1120 may be configured to generate an output (e.g., an image to be displayed on the display device, a command to operate a locking device, some combination thereof, or the like) based on implementing the biometric recognition).
Chung and Hu fails to teach wherein when the screen fingerprint recognition function is turned on, the light source layer generates light, and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint, and then the light reflected by the fingerprint reaches the light sensing layer as a light signal, and then the light signal sensed by the light sensing layer is transmitted to a and then the control module unlocks the screen of the display device by recognizing the light signal; as claimed.
Choi teaches a display device with a screen fingerprint recognition function, wherein when the screen fingerprint recognition function is turned on (para [0081] the touch IC 620 or the fingerprint sensor 650 may be set to wake up the processor 660 when a pattern of an external object corresponds to a fingerprint. For example, the touch IC 620 may transfer a request to determine whether the pattern of the external object corresponds to a fingerprint to the fingerprint sensor 650 when at least a partial area of the display panel 630 emits light. When the request is received, the fingerprint sensor 650 may detect the pattern of the external object using the light emitted from the display panel 630.), the light source layer generates light (para [0085] The display panel 730 may also function as a light source for operation of the fingerprint sensor 750. Para [0089] the electronic device may detect a fingerprint using infrared light or ultrasound as well as visible light emitted by the display panel 730 (or the display panel 630 of FIG. 6).), and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint (para [0089] the electronic device may detect a fingerprint using infrared light or ultrasound as well as visible light emitted by the display panel 730 (or the display panel 630 of FIG. 6).), and then the light reflected by the fingerprint reaches the light sensing layer as a light signal (para [0072] The fingerprint sensor 650 may include a fingerprint IC 651 and a photodetector 652. The photodetector 652 may sense light which is emitted by the display panel 630 and reflected by an external object), and then the light signal sensed by the light sensing layer is processor; para [0082]) of the display device, and then the control module unlocks the screen of the display device by recognizing the light signal (para [0082] the processor 660 may obtain fingerprint information using the fingerprint sensor 650 when the processor 660 is woken up and may unlock the electronic device 600 when the fingerprint information matches the previously-stored information.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Hu with the teachings of Choi, because this will provide device functionality of to be capable of reducing power consumption for fingerprint recognition while the electronic device is in a sleep state (Choi: para [0005]).

Regarding claim 12, Chung and Hu teaches the display device with the screen fingerprint recognition function as explained for claim 6 above. Chung further teaches the display device wherein when the light source layer generates light, and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint, and then the light reflected by the fingerprint reaches the light sensing layer as a light signal, and then the light signal sensed by the light sensing layer is transmitted to a control module (para [0102] processor 1220) of the display device, and then the control module performs biometric recognition by recognizing the light signal (para [0102] The processor 1220 may execute the stored program of instructions to perform one or more functions, including implementing the biometric recognition of an individual based on processing electrical signals received from the NIR light sensor as described herein (e.g., to detect a fingerprint, an iris, or face image). The processor 1120 may be configured to generate an output (e.g., an image to be displayed on the display device, a command to operate a locking device, some combination thereof, or the like) based on implementing the biometric recognition).
Chung and Hu fails to teach wherein when the screen fingerprint recognition function is turned on, the light source layer generates light, and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint, and then the light reflected by the fingerprint reaches the light sensing layer as a light signal, and then the light signal sensed by the light sensing layer is transmitted to a control module of the display device, and then the control module unlocks the screen of the display device by recognizing the light signal; as claimed.
Choi teaches a display device with a screen fingerprint recognition function, wherein when the screen fingerprint recognition function is turned on (para [0081] the touch IC 620 or the fingerprint sensor 650 may be set to wake up the processor 660 when a pattern of an external object corresponds to a fingerprint. For example, the touch IC 620 may transfer a request to determine whether the pattern of the external object corresponds to a fingerprint to the fingerprint sensor 650 when at least a partial area of the display panel 630 emits light. When the request is received, the fingerprint sensor 650 may detect the pattern of the external object using the light emitted from the display panel 630.), the light source layer generates light (para [0085] The display panel 730 may also function as a light source for operation of the fingerprint sensor 750. Para [0089] the electronic device may detect a fingerprint using infrared light or ultrasound as well as visible light emitted by the display panel 730 (or the display panel 630 of FIG. 6).), and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint (para [0089] the electronic device may detect a fingerprint using infrared light or ultrasound as well as visible light emitted by the display panel 730 (or the display panel 630 of FIG. 6).), and then the light reflected by the fingerprint reaches the light sensing layer as a light signal (para [0072] The fingerprint sensor 650 may include a fingerprint IC 651 and a photodetector 652. The photodetector 652 may sense light which is emitted by the display panel 630 and reflected by an external object), and then the light signal sensed by the light sensing layer is transmitted to a control module (processor; para [0082]) of the display device, and then the control module unlocks the screen of the display device by recognizing the light signal (para [0082] the processor 660 may obtain fingerprint information using the fingerprint sensor 650 when the processor 660 is woken up and may unlock the electronic device 600 when the fingerprint information matches the previously-stored information.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Hu with the teachings of Choi, because this will provide device functionality of to be capable of reducing power consumption for fingerprint recognition while the electronic device is in a sleep state (Choi: para [0005]).

para [0102] processor 1220) of the display device, and then the control module performs biometric recognition by recognizing the light signal (para [0102] The processor 1220 may execute the stored program of instructions to perform one or more functions, including implementing the biometric recognition of an individual based on processing electrical signals received from the NIR light sensor as described herein (e.g., to detect a fingerprint, an iris, or face image). The processor 1120 may be configured to generate an output (e.g., an image to be displayed on the display device, a command to operate a locking device, some combination thereof, or the like) based on implementing the biometric recognition).
Chung and Hu fails to teach wherein when the screen fingerprint recognition function is turned on, the light source layer generates light, and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint, and then the light reflected by the fingerprint reaches the light sensing layer as a light signal, and then the light signal sensed by the light sensing layer is transmitted to a control module of the display device, and then the control module unlocks the screen of the display device by recognizing the light signal; as claimed.
para [0081] the touch IC 620 or the fingerprint sensor 650 may be set to wake up the processor 660 when a pattern of an external object corresponds to a fingerprint. For example, the touch IC 620 may transfer a request to determine whether the pattern of the external object corresponds to a fingerprint to the fingerprint sensor 650 when at least a partial area of the display panel 630 emits light. When the request is received, the fingerprint sensor 650 may detect the pattern of the external object using the light emitted from the display panel 630.), the light source layer generates light (para [0085] The display panel 730 may also function as a light source for operation of the fingerprint sensor 750. Para [0089] the electronic device may detect a fingerprint using infrared light or ultrasound as well as visible light emitted by the display panel 730 (or the display panel 630 of FIG. 6).), and then the light generated by the light source layer and the light generated by the image display module reach the fingerprint (para [0089] the electronic device may detect a fingerprint using infrared light or ultrasound as well as visible light emitted by the display panel 730 (or the display panel 630 of FIG. 6).), and then the light reflected by the fingerprint reaches the light sensing layer as a light signal (para [0072] The fingerprint sensor 650 may include a fingerprint IC 651 and a photodetector 652. The photodetector 652 may sense light which is emitted by the display panel 630 and reflected by an external object), and then the light signal sensed by the light sensing layer is transmitted to a control module (processor; para [0082]) of the display device, and then the control module unlocks the screen of the display device by recognizing the light para [0082] the processor 660 may obtain fingerprint information using the fingerprint sensor 650 when the processor 660 is woken up and may unlock the electronic device 600 when the fingerprint information matches the previously-stored information.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Hu with the teachings of Choi, because this will provide device functionality of to be capable of reducing power consumption for fingerprint recognition while the electronic device is in a sleep state (Choi: para [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623